t c memo united_states tax_court dennis burbridge and rosemary burbridge petitioners v commissioner of internal revenue respondent docket no 8415-02l filed date dennis burbridge pro_se robert mopsick for respondent memorandum findings_of_fact and opinion swift judge petitioners seek review of respondent’s notice_of_determination sustaining a notice_of_intent_to_levy relating to petitioners’ federal_income_tax liability all section references are to the internal_revenue_code in effect for the year in issue unless otherwise specified references to petitioner in the singular are to petitioner dennis burbridge findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in cranford new jersey prior to her death on date petitioner’s mother maintained with aig life_insurance co aig a nonqualified single premium annuity petitioner was the beneficiary of the annuity in after the death of petitioner’s mother aig distributed to petitioner the total dollar_figure payable under the annuity aig reflected the total dollar_figure distribution on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which form 1099-r was mailed by aig to petitioner and to respondent on the form 1099-r dollar_figure of the total_distribution was shown as taxable_income as of date respondent’s records indicated that petitioner had not yet filed a federal_income_tax return for and on date respondent prepared for petitioner a substitute individual federal_income_tax return substitute return on which respondent treated the above dollar_figure shown on the form 1099-r as taxable_income to petitioner on date respondent mailed to petitioner a 30-day_letter proposed individual income_tax assessment treating the dollar_figure as taxable_income to petitioner on date in response to the above 30-day_letter petitioners untimely filed with respondent a form_1040 u s individual_income_tax_return which petitioners purported to be their joint federal_income_tax return on such form_1040 petitioners reflected petitioner’s receipt of the total dollar_figure annuity distribution but petitioners also treated the total dollar_figure as nontaxable income to petitioner also on the form_1040 petitioners showed no tax due and claimed a refund of dollar_figure on date respondent mailed to petitioner a notice_of_deficiency for on which respondent determined an income_tax deficiency against petitioner of dollar_figure based on the taxability to petitioner of the dollar_figure shown as taxable on the we make no finding as to whether the substitute return meets the requirements of sec_6020 see mccarthy v commissioner tcmemo_1989_479 citing 847_f2d_1379 9th cir affg an order of this court petitioners’ form_1040 for has not been accepted by respondent as a valid tax_return because contrary to the form 1099-r it reflected no portion of the dollar_figure annuity distribution as taxable_income to petitioner form 1099-r respondent’s notice_of_deficiency was mailed only to and received only by petitioner petitioner did not file a petition in this court with regard to the above notice_of_deficiency on date respondent assessed the dollar_figure income_tax deficiency set forth in the notice_of_deficiency against both petitioners on date respondent mailed to both petitioners a notice_of_intent_to_levy relating to the above tax_assessment on date petitioner submitted to respondent a request for a sec_6330 hearing on date respondent’s appeals officer mailed to petitioners a letter notifying petitioners that respondent had received petitioners’ request for a hearing on date petitioner contacted the appeals officer and scheduled a hearing on date petitioner and the appeals officer discussed the notice_of_intent_to_levy over the telephone telephone conference during the telephone conference petitioner attempted to challenge the underlying tax_liability by claiming that the total dollar_figure annuity distribution had been included on his deceased originally the appeals_office hearing was scheduled to be held in respondent’s office on date but on the morning of feb petitioner called the appeals officer and stated that he could not attend the hearing at respondent’s office the appeals officer suggested that they could discuss the notice_of_intent_to_levy over the telephone to which petitioner agreed and which they proceeded to do mother’s federal estate_tax_return that had been filed with respondent during the telephone conference respondent’s appeals officer informed petitioner that petitioner’s underlying tax_liability could not be challenged at the hearing because petitioner had received a notice_of_deficiency with regard thereto in connection with the hearing the appeals officer also informed petitioner that respondent had no record indicating that a federal estate_tax_return had been filed on behalf of petitioner’s deceased mother and petitioner failed to provide to the appeals officer any proof that such a return had been filed also in connection with the hearing the appeals officer reviewed petitioner’s case file and verified that all applicable collection laws and administrative procedures were satisfied on date respondent issued to petitioners the notice_of_determination sustaining the proposed levy opinion in the context of a sec_6330 hearing a challenge to the taxpayer’s underlying tax_liability will be considered only if the taxpayer did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the underlying tax_liability respondent concedes that the assessment the notice_of_intent_to_levy and the notice_of_determination mailed to petitioners erroneously included petitioner rosemary burbridge sec_6330 114_tc_604 114_tc_176 if the underlying tax_liability is not at issue we review respondent’s notice_of_determination under an abuse_of_discretion standard sec_6330 118_tc_488 117_tc_183 sego v commissioner supra pincite goza v commissioner supra pincite citing h conf rept pincite 1998_3_cb_755 an abuse_of_discretion by respondent may be defined as an action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances see eg 439_us_522 122_tc_32 121_tc_111 in a sec_6330 hearing respondent is required to verify whether the requirements of all applicable laws and administrative procedures have been met to consider issues raised by a taxpayer and to determine whether the proposed collection action is more intrusive than necessary sec_6330 petitioner primarily argues that respondent erred by not allowing petitioner to challenge the merits of the underlying tax_liability and by not conducting a face-to-face hearing as stated however because petitioner received a notice_of_deficiency we do not have jurisdiction herein to consider petitioner’s underlying tax_liability sec_6330 the date telephone conference between petitioner and respondent’s appeals officer was agreed to by petitioner and constituted an appropriate hearing for purposes of sec_6330 see day v commissioner tcmemo_2004_30 leineweber v commissioner tcmemo_2004_17 dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 proced admin regs during the hearing petitioner failed to suggest any collection alternatives or to raise any other valid concerns regarding the notice_of_intent_to_levy respondent properly verified that the requirements of applicable law and administrative procedures were met and petitioner argues that if the dollar_figure annuity distribution was properly included on petitioner’s deceased mother’s federal estate_tax_return under sec_2039 no portion of the annuity distribution would be taxable to petitioner as the beneficiary of the annuity we note that the validity of this argument depends on a number of facts not in evidence nor relevant for purposes of the issue in this collection case if petitioner believes that he can produce evidence that establishes that the dollar_figure annuity distribution was taxable to the estate of petitioner’s deceased mother petitioner’s remedy if any would seem to lie in a claim_for_refund after full payment respondent balanced the need for efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary petitioner makes various other arguments equally without merit respondent did not abuse his discretion in sustaining the notice_of_intent_to_levy as to petitioner to reflect the foregoing an order dismissing petitioner rosemary burbridge will be issued and decision will be entered for respondent as to petitioner dennis burbridge
